
	
		II
		112th CONGRESS
		1st Session
		S. 1210
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2011
			Mr. Brown of Ohio (for
			 himself and Mr. Merkley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To improve domestic procurement policies by providing
		  rules and guidance, waiver notices, and departmental and agency actions
		  applicable to the domestic content standards of Federal grants administered by
		  the Department of Transportation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Manufacturing and
			 Rebuilding Transit Act of 2011 or the SMART Act.
		2.Preference in awarding
			 competitive transportation infrastructure grants
			(a)PreferenceIn
			 awarding grants for projects that include the purchase of transit vehicle
			 rolling stock, rail, and supporting equipment, the Secretary of Transportation
			 shall give preference to a project if the manufactured goods to be purchased
			 have a domestic content percentage that—
				(1)exceeds otherwise
			 applicable Federal requirements; and
				(2)in the case of
			 rolling stock, is consistent with industry-recognized standards, if
			 available.
				(b)Covered
			 grantsThe grants referred to in subsection (a) are discretionary
			 or competitive grants, loans, loan guarantees, and lines of credit—
				(1)authorized under
			 chapter 53 of title 49, United States Code;
				(2)used to fund in
			 full or in part projects eligible for Federal assistance under such chapter;
			 or
				(3)provided by the
			 Department of Transportation for entities eligible for financial assistance
			 under chapter 53 of title 49, United States Code.
				3.Increasing the
			 transparency of domestic content waivers
			(a)Clarity in
			 domestic content regulationsThe Secretary of Transportation
			 shall establish a centralized Web site that provides rules and guidance, waiver
			 notices, and departmental and agency actions applicable to the domestic content
			 standards of the Federal-aid programs within the jurisdiction of the Department
			 of Transportation.
			(b)Transparency in
			 waivers
				(1)Public
			 transportation assistanceSection 5323(j) of title 49, United
			 States Code, is amended—
					(A)in paragraph
			 (2)(C)(i), by inserting (excluding labor costs involved in final
			 assembly) after United States;
					(B)by striking
			 paragraph (4);
					(C)by redesignating
			 paragraph (5) as paragraph (4); and
					(D)by inserting
			 after paragraph (4), as redesignated, the following:
						
							(5)Limitations on waivers
								(A)Requests for
				waiversNot later than 7 days after the Secretary receives a
				written request for a waiver of any requirement under this subsection or
				section 5307(d)(1)(E)(iii), the Secretary shall—
									(i)publish the request on a publicly
				available agency Web site in an easily identifiable location; and
									(ii)provide the public with at least
				30 days for notice and comment before issuing the requested waiver.
									(B)Waivers grantedNot
				later than 30 days after the Secretary decides to waive any requirement under
				this subsection or section 5307(d)(1)(E)(iii), the Secretary shall publish the
				decision and the justification for such decision in the Federal Register and on
				the publicly available Web site described in subparagraph (A).
								(C)Notification of the office of
				management and budgetIf the Secretary grants a waiver of any
				requirement under this subsection or section 5307(d)(1)(E)(iii), the Secretary
				shall submit to the Director of the Office of Management and Budget—
									(i)a notification of the application
				of the exception; and
									(ii)a statement describing the
				procurement and the exception being
				applied.
									.
					(2)AmtrakSection
			 24305(f) of title 49, United States Code, is amended—
					(A)in paragraph (4),
			 by striking exempt Amtrak from this subsection and inserting
			 waive paragraph (2); and
					(B)by adding at the
			 end the following:
						
							(5)Limitations on waivers
								(A)Requests for
				waiversNot later than 7 days after the Secretary of
				Transportation receives a written request for a waiver of paragraph (2), the
				Secretary shall—
									(i)publish the request on a publicly
				available agency Web site in an easily identifiable location; and
									(ii)provide the public with at least
				30 days for notice and comment before issuing the requested waiver.
									(B)Waivers grantedNot
				later than 30 days after the Secretary decides to waive paragraph (2), the
				Secretary shall publish the decision and the justification for such decision in
				the Federal Register and on the publicly available Web site described in
				subparagraph (A).
								(C)Notification of the office of
				management and budgetIf the Secretary grants a waiver of
				paragraph (2), the Secretary shall submit to the Director of the Office of
				Management and Budget—
									(i)a notification of the application
				of the exception; and
									(ii)a statement describing the
				procurement and the exception being
				applied.
									.
					(3)Intercity
			 passenger rail serviceSection 24405(a) of title 49, United
			 States Code, is amended—
					(A)by redesignating
			 paragraphs (7) through (11) as paragraphs (8) through (12), respectively;
			 and
					(B)by inserting
			 after paragraph (6) the following:
						
							(7)Limitations on waivers
								(A)Requests for
				waiversNot later than 7 days after the Secretary of
				Transportation receives a written request for a waiver of any requirement under
				this subsection, the head of such agency shall—
									(i)publish the request on a publicly
				available agency Web site in an easily identifiable location; and
									(ii)provide the public with a minimum
				of 30 days for notice and comment before issuing the requested waiver.
									(B)Waivers grantedNot
				later than 30 days after the Secretary decides to waive any requirement under
				this subsection, the Secretary shall publish the decision and the justification
				for such decision in the Federal Register and on the publicly available Web
				site described in subparagraph (A).
								(C)Notification of the office of
				management and budgetIf the Secretary grants a waiver of any
				requirement under this subsection, the Secretary shall submit to the Director
				of the Office of Management and Budget—
									(i)a notification of the application
				of the exception; and
									(ii)a statement describing the
				procurement and the exception being
				applied.
									.
					4.Requirement for
			 annual reporting on exceptions to domestic source requirements for
			 transportation investments
			(a)In
			 generalNot later than 60 days after the end of a fiscal year,
			 the Inspector General of the Department of Transportation shall submit a report
			 to Congress on the acquisitions supported by Federal transportation
			 infrastructure investments which did not satisfy applicable domestic content
			 standards.
			(b)Contents of
			 reportThe report submitted under subsection (a) shall include,
			 for the fiscal year covered by such report—
				(1)the number of all
			 domestic content waivers issued for transportation infrastructure, rolling
			 stock, and supporting equipment purchases;
				(2)the countries and
			 specifications of the products for which waivers were granted;
				(3)an itemized list
			 of all waivers granted with respect to articles, materials, and
			 supplies;
				(4)any law that
			 requires procurement of goods from a domestic source;
				(5)a citation to the
			 treaty, international agreement, or other law under which each waiver was
			 granted, if applicable;
				(6)the specific
			 exception under the applicable domestic content standards that was used to
			 purchase such articles, materials, or supplies, if any articles, materials, or
			 supplies were acquired from entities that manufacture articles, materials, or
			 supplies outside of the United States; and
				(7)a summary
			 of—
					(A)the total
			 procurement funds expended on articles, materials, and supplies manufactured
			 inside the United States; and
					(B)the total
			 procurement funds expended on articles, materials, and supplies manufactured
			 outside of the United States.
					
